Citation Nr: 1808680	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  10-13 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 18, 2014, and an evaluation in excess of 70 percent thereafter until December 22, 2015.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc. & The Veterans Coalition


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to February 1972.  He had honorable service in the Republic of Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2009 rating decision that granted service connection for PTSD, effective from June 16, 2009, evaluated as 50 percent disabling.  The Veteran appealed for a higher initial rating.

The Veteran was scheduled for a personal hearing at the RO in December 2012 but failed to report to the hearing.

During the pendency of the appeal, by rating action dated in March 2014, the 50 percent rating for PTSD was increased to 70 percent, effective February 18, 2014. PTSD was increased to 100 percent, effective from December 23, 2015, by rating decision in March 2016.  Basic eligibility to Dependents Educational Assistance (DEA) was established from December 23, 2015.  By rating determination in April 2016, a total rating based on unemployability due to service-connected disability (TDIU) was granted, effective from August 14, 2014 and DEA was established from that date.  The grant of TDIU was extinguished upon the award of the 100 percent disability rating for PTSD effective December 22, 2015.

The case was remanded for further development by Board decision in July 2016 and June 2017.


FINDINGS OF FACT

1.  Prior to February 18, 2014, the Veteran's PTSD manifested in disability tantamount to occupational and social impairment with reduced reliability and productivity.  Neither occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment are shown during this period or symptoms on par with the level of this severity contemplated by the 70 or 100 percent ratings are shown.  

2.  From February 18, 2014 to December 22, 2015, the Veteran's PTSD was manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to February 18, 2014, the criteria for a disability rating in excess of 50 percent for the Veteran's PTSD are not met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  From February 18, 2014 to December 22, 2015, the criteria for a 100 percent disability rating for the Veteran's PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Remand Compliance

As alluded to above, in July 2016 and June 2017, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA and private treatment records.  The Veteran's claim was then to be readjudicated.  Pursuant to the Board's remand instructions, the AOJ obtained outstanding VA treatment records and associated these records with the claims folder.  Further, the AOJ attempted to obtain outstanding private treatment records.  The Veteran's claim was readjudicated most recently via an October 2017 supplemental statement of the case (SSOC).  Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  

The Board notes that the claim for initial increased disability rating for PTSD is a downstream issue from the September 2009 rating decision that initially established service connection for this disability and assigned the initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for initial increased disability rating for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and S.U., service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Board notes that the Veteran's claim was previously remanded, in part, in order for the AOJ to contact the Veteran to obtain signed medical authorization forms to obtain outstanding private treatment records from Mid-Valley Medical Group, Wenatchee Valley Medical Group, Tribal Health Colville and Omak Hospital.  Pursuant to the Board remand, the AOJ contacted the Veteran via a June 2017 letter requesting that that the Veteran provide a signed and dated VA Form 21-4142 medical authorization form which was enclosed in order to obtain the aforementioned outstanding treatment records.  However, as evidenced by the claims folder, the Veteran has not provided a completed medical authorization form since the issuance of the June 2017 letter from the AOJ.    

The Board finds that VA adjudication of the appeal may go forward without records from Mid-Valley Medical Group, Wenatchee Valley Medical Group, Tribal Health Colville and Omak Hospital because the Veteran had an obligation to assist VA in the development of his PTSD claim by providing the completed VA medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Board's decision to not remand the appeal to obtain these records is supported by the fact that the AOJ made a sufficient attempt to locate the private treatment records.  

The Veteran was afforded VA examinations in July 2009 and February 2014 for his PTSD.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.    

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Higher evaluation for PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2017).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  See 38 C.F.R. § 4.27 (2017).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case-PTSD.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The Veteran's PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2014; therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time when the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  A GAF of 71 to 80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81 to 90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran submitted a private mental health examination by J.G., Psy.D., dated May 2009.  Examination at that time revealed the Veteran to be alert and oriented with euthymic mood, and slightly limited affect.  His behavior displayed was introverted.  Thought process, thought content, judgment, and insight were normal. The Veteran denied suicidal/homicidal ideation, plan, or intent.  J.G., Psy.D. noted the Veteran's in-service stressors of service in Vietnam wherein the Veteran witnessed daily death and disfigurement of his fellow soldiers, civilians, and the enemy.  The Veteran reported countless nightmares and numerous flashbacks of his combat experience.  He further reported struggling with exaggerated startle response, flashbacks, sleep disturbance, hypervigilance, memory loss, and intense feelings of anger.  Long term effects included emotional numbness and inability to feel love.  The Veteran reported that he has never married and it was not possible for him to love a woman.  He had numerous failed relationships.  He felt detached and isolated from others for many years.  He was also unable to sustain a job for more than a few months due to his anger and aggression issues.  He suffered from various anxiety and depressive symptoms and was on medication.  J.G., Psy.D. diagnosed the Veteran with PTSD and generalized anxiety disorder and assigned a GAF score of 45.

The Veteran was provided a VA examination in July 2009.  The Veteran reiterated his combat stressors from Vietnam and noted his symptoms which included memory loss, difficulty sleeping, panic attacks, and irritability.  He also reported that he pulled a rifle on his friend and killed his dog.  He spent most of his time thinking about his in-service combat.  He did not have any mental health hospitalization for his PTSD.  He stated that he had 2 sisters and their relationship was good.  He also had a girlfriend, S.U., who he had lived with for the past 9 years.  He had a son with whom he had not seen for many years.  He was not working at the time of the examination.  The VA examiner noted that the Veteran's in-service stressors caused him to have persistent, recurrent recollection of the events triggered by certain sounds like loud noise, helicopters, heavy rain, the sight of mosquitoes, and rice.  The Veteran felt numb and detached from others.  The examiner noted exaggerated startle response and hypervigilance.  

Upon examination, the VA examiner reported that the Veteran was a reliable historian.  The Veteran's behavior was appropriate and his mood was mildly irritable.  Affect was intense, but communication, thought process, judgment, abstract thinking, concentration, and speech were within normal limits.  There was no report of panic attacks and none were present during the examination.  There was no suspiciousness, delusions, or hallucinations.  Memory was mildly impaired with difficulty in name recall and recent events.  Suicidal and homicidal ideations were absent.  There was no history of obsessional thoughts or rituals.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner further noted that the Veteran's PTSD did not cause difficulty performing activities of daily living, and that the PTSD was manifested by occupational and social impairment with decrease in work efficiency and intermitted inability to perform occupational tasks although the Veteran functioned satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran did not have difficulty understanding commands and did not appear to post a persistent danger or injury to himself or others.  

The Veteran was afforded another VA examination on February 18, 2014.  He continued to report that he lived with his girlfriend for the past 15 years who was supportive and saw his son on occasion.  His leisure activity was landscaping around his property, but this was limited due to his back pain.  He was not working at the time of the examination due to the back pain, although he had a history of working in a saw mill and in construction.  However, he preferred jobs where he could work alone due to the PTSD.  He reported daily panic attacks, poor appetite, and avoidance of crowds.  He did not trust people and could not tolerate the sound of helicopters.  The examiner reported that the Veteran's PTSD symptoms were manifested by depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short-term and long-term memory, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, and mildly flat affect.  While the examiner reported that the Veteran's social impairment was due to PTSD and occupational impairment was due to the Veteran's back problems, she concluded that the Veteran's PTSD was manifested by total occupational and social impairment.  

The Veteran was provided a VA examination in February 2016.  He reported that his relationship with his girlfriend was supportive but often difficult.  He further noted that 6 months prior to the examination, he was in jail for domestic violence.  He rarely saw his son and was isolative.  The examiner reported the Veteran's PTSD symptoms as depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, impairment of short-and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  Notably, the examiner reported that the Veteran's PTSD was manifested by total occupational and social impairment.  She further noted that the Veteran's PTSD symptoms would constitute a safety issue in any work setting.    

The Board also acknowledges statements from the Veteran and his girlfriend, S.U. which note his symptoms of stress, irritability, anxiety, and depression.  

Based on the evidence of record, the Board finds that prior to February 18, 2014, the evidence does not support an evaluation in excess of 50 percent evaluation for the Veteran's service-connected PTSD.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

The Board notes that prior to February 18, 2014, the Veteran had arguably evidenced difficulty adapting to stressful circumstances, near-continuous depression, and impaired impulse control.  However, the evidence does not show that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas prior to February 18, 2014 to warrant a 70 percent disability rating.  Specifically, the evidence does not demonstrate such symptomatology as suicidal ideation; obsessional rituals to the extent that they interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; spatial disorientation; or other symptoms on par with the level contemplated here.  

Additionally, although the Board acknowledges that the Veteran has difficulty in establishing effective work and social relationships, the evidence of record does not indicate an inability to establish and maintain effective relationships prior to February 18, 2014.  The Board acknowledges the May 2009 evaluation by J.G., Psy.D. as well as the July 2009 VA examination reports and the lay statements indicating the Veteran had emotional numbness, feeling detached and isolated from others, and not regularly seeing his son.  However, the Veteran reported that he had 2 sisters with whom he had a good relationship.  He further reported having a long relationship with his girlfriend, S.U. which encompassed the period under consideration.  The Board further finds of high probative value the July 2009 VA examiner's report that the Veteran's PTSD is manifested by occupational and social impairment with decrease in work efficiency and intermitted inability to perform occupational tasks although the Veteran functioned satisfactorily with routine behavior, self-care, and normal conversation.  As such, the Board finds that prior to February 18, 2014, the Veteran did not evidence an inability to establish and maintain effective relationships.  

The Board has also determined that a 100 percent rating is not warranted for any portion of the appellate period prior to February 18, 2014.  While the Board accepts the Veteran's PTSD had significant effects on his functioning during this period and the Veteran arguably evidenced grossly inappropriate behavior and memory loss, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence does not demonstrate gross impairment in thought process or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for names of close relative or own name or other symptoms on a par with the level of severity exemplified in these manifestations.  Rather, the Veteran has repeatedly been found to be oriented, maintains normal hygiene, and has not endorsed suicidal or homicidal ideation.  There is nothing in the record that supports a finding that the Veteran has symptoms whose severity cause total occupational and social impairment.  Therefore, the Board finds that the record as a whole does not support the existence of symptoms such that there is impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood to support a 100 percent evaluation for PTSD prior to February 18, 2014.

The Board also observes that the Veteran has been assigned GAF scores of 45 and 55 prior to February 18, 2014, which indicate serious to moderate impairment.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment shown to be consistent with a 50 percent rating prior to February 18, 2014.

However, from February 18, 2014 to December 22, 2015, the Board resolves the benefit of the doubt in the Veteran's favor and finds that his PTSD is manifested by total occupational and social impairment and that a 100 percent disability rating is warranted during this period.  In this regard, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 100 percent rating.  See 38 C.F.R. § 4.7 (2017).  

The Board in particular finds the February 2014 and February 2016 VA examination reports are of great probative value in determining that the Veteran's PTSD is manifested by total occupational and social impairment.  Notably, the February 2016 VA examiner specifically determined such after examination of the Veteran and further noted a worsening of his PTSD symptoms over the past 6 months.  Although the February 2014 VA examiner determined that the Veteran's occupational impairment was due to his back disability, she nevertheless determined that the Veteran's PTSD was manifested by total occupational and social impairment.  Indeed, the Board notes that the Veteran is in receipt of TDIU due specifically to his PTSD from August 14, 2014 to December 22, 2015.  Also, the February 2016 VA examiner opined that the Veterans' PTSD symptoms would constitute a safety issue in any work setting.  Moreover, a review of the Veteran's symptoms from February 18, 2014 indicate symptoms on par with total occupational and social impairment.  The Board in particular notes the Veteran's worsened social impairment in that his relationship with S.U. became more difficult and he was arrested for domestic abuse during this period.  Although all of the symptoms consistent with a 100 percent disability rating were not evidenced, the Veteran's PTSD was manifested by danger of hurting others, grossly inappropriate behavior, and memory loss.  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 100 percent rating from February 18, 2014. 

Accordingly, the Board finds that prior to February 18, 2014, a disability rating in excess of 50 percent for the Veteran's PTSD is not warranted, and a 100 percent disability rating is warranted from February 18, 2014 to December 22, 2015.  

Neither the Veteran nor his representative has raised any other issues pertaining to this claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to February 18, 2014 is denied.

Entitlement to a 100 percent rating for PTSD from February 18, 2014 to December 22, 2015 is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


